Farmer, J.
Where two suits are brought separately by the same plaintiff against the same defendant, and in the same Court, and said suits are consolidated, they become one suit, and though separate judgments are rendered therein, the Circuit court will have jurisdiction if the aggregate amount sued for in both suits exceed $200, though the amount claimed in each suit is less than $100. 12 M. 302.
2. The interruption of prescription may be proved by parol, Article 2478 C. C. applying only to the renunciation of a prescription already acquired. 30 An. 496.